            Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THOMAS E. REYNOLDS, as Trustee,
                                                     Case No.
                              Plaintiff,

                        v.

 BEHRMAN BROTHERS MANAGEMENT                                     COMPLAINT
 CORPORATION,

                              Defendant.


       Thomas E. Reynolds (the “Trustee”), in his capacity as Chapter 7 Trustee of the bankruptcy

estates of Atherotech Holdings, Inc. (“Holdings”) and Atherotech, Inc. (“Atherotech” and together

with Holdings, collectively “Debtors”), by his undersigned counsel, hereby alleges his Complaint

against the defendant, Behrman Brothers Management Corporation, as follows:

                                           PARTIES

       1.     Holdings is a corporation organized and existing under the laws of the State of

Delaware with its former headquarters and principal place of business in Jefferson County,

Alabama.

       2.     Atherotech is a corporation organized and existing under the laws of the State of

Delaware with its former headquarters and principal place of business in Jefferson County,

Alabama.

       3.     The Trustee is the duly appointed Chapter 7 trustee of the Debtors’ bankruptcy

estates. The Debtors’ bankruptcy estates were filed and are pending in the U.S. Bankruptcy Court

for the Northern District of Alabama.

       4.     Behrman Brothers Management Corporation (“Behrman Management”) is

organized and existing under the laws of the State of Delaware, and can be served with process on
             Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 2 of 17



its registered agent Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware

19808. At all times relevant, Behrman Management’s principal place of business was and is in

New York, New York.

                                VENUE AND JURISDICTION

       5.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, as there

is complete diversity among the parties. The Debtors’ bankruptcies are pending in Alabama, and

the Trustee is a citizen of Alabama. The Defendant is a citizen of New York and Delaware. The

amount in controversy exceeds $75,000.00.

       6.      This Court also has subject-matter jurisdiction under 28 U.S.C. § 1334(b), as this

case relates to a pending bankruptcy under title 11 of the United States Code.

       7.      Venue is proper in this Court because the Defendant’s principal place of business

is in New York, New York.

                                             FACTS

A.     The Debtors’ Bankruptcy

       8.      On March 4, 2016 (the “Petition Date”), Atherotech commenced case number 16-

00909-TOM7, and Holdings commenced case number 16-00910-TOM7 (collectively, the

“Bankruptcy Cases”) by filing voluntary Chapter 7 petitions in the United States Bankruptcy Court

for the Northern District of Alabama (the “Bankruptcy Court”).

       9.      The Bankruptcy Court appointed the Trustee as the Chapter 7 trustee for each of

the Bankruptcy Cases.

       10.     The Trustee is vested with the authority to bring this action on behalf of the

Debtors’ estates.

       11.     Numerous lenders have claims against the Debtors’ estates.



                                                2
                  Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 3 of 17



B.      Debtors' Acquisition by a Private Equity Group and Behrman' Management's
        supervision over Debtors.

            12.    Prior to commencing its Bankruptcy Case, Atherotech operated a specialty

laboratory that tested blood cholesterol levels using licensed technology known as the “VAP Test.”

Atherotech’s principal laboratory was located in Birmingham, Alabama.

        13.        On or about December 23, 2010, a New York private equity group doing business

as "Behrman Capital" acquired the Debtors. In this transaction, a Behrman Capital entity, Behrman

Capital Fund IV, LP ("Fund IV"), acquired approximately 94 percent of the shares in Holdings,

which in turn, gave Fund IV the same percentage of ownership over Atherotech.

        14.        Behrman Management is an entity under the Behrman Capital umbrella of business

entities.

        15.        On December 23, 2010, Holdings and Behrman Management entered into a

contract (the “Management Agreement”) whereby Behrman Management agreed to provide

financial and operational advice to the Debtors. Independent of the contract, Behrman

Management assumed responsibilities, as part of Behrman Capital’s acquisition of Debtors, to

provide oversight and management services, which included financial and operational directions,

to the Debtors.

        16.        These services included, but were not limited to, providing advice on growth and

operational strategies for Atherotech and advising Atherotech on the appropriate levels of debt and

equity that Atherotech should maintain. As part of the business strategic advice given to

Atherotech, Behrman Management was required to take into consideration compliance with

federal and state laws.

        17.        In addition to the advice given, the Management Agreement delegated to Behrman

Management the responsibility for making managerial and oversight decisions for the Debtors.


                                                   3
               Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 4 of 17



Behrman Management had the authority to implement strategic and operational initiatives for the

Debtors. Behrman Management exercised that authority.

C.     Atherotech's business model and the payment of “P&H Fees”

       18.      Atherotech marketed its VAP Test to other laboratories and directly to medical

providers. When physicians would order a VAP Test for a patient, they had multiple means of

collecting the sample from the patient and sending the collected sample to Atherotech for testing.

       19.      One means of sending the collected sample to Atherotech was through Atherotech’s

payment of processing and handling fees (“P&H Fees”) to the physician ordering the VAP Test.

       20.      Generally in such an instance, Atherotech would compensate the physician $3.00

for the venipuncture – the collection of the sample – and a P&H Fee of $7.00 for the physician

appropriately packaging the collected sample, and shipping the collected sample to the Debtor.

       21.      While Medicare rules and regulations permit the payment of the venipuncture fee,

Medicare rules and regulations have long prohibited the payment of P&H Fees. Atherotech

conceded the illegality of paying P&H fees following the publication of the U.S. Department of

Health and Human Services (“HHS”), Office of Inspector General’s (“OIG”) Advisory Bulletin

No. 05-08 in 2005, and soon thereafter, Atherotech stopped paying P&H fees for a number of

years. However, Atherotech resumed the process of paying P&H fees in approximately 2009, not

because of a change in the law, but because Atherotech's competitors began paying P&H fees.

       22.      When Atherotech resumed the practice of paying P&H fees, it sometimes paid P&H

fees to medical providers greater than $7.00.

       23.      When Atherotech received the blood sample from physicians, it would test the

blood sample and provide the ordering physician with a report concerning the patient’s blood

cholesterol.



                                                4
             Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 5 of 17



       24.     For patients covered by Medicare or other federal healthcare programs, Atherotech

would file a claim against Medicare or the other federal healthcare program and receive

reimbursement from the government for such claims.

       25.     On average, Atherotech would receive revenue of approximately $140 to $150 per

collected sample.

       26.     Starting in 2011, Behrman Management not only condoned the practice of paying

P&H fees, but advised and directed Atherotech to engage in a growth strategy that was based on

increasing Atherotech’s direct sales to physicians. Behrman Management devised this plan with

the knowledge that increasing market share would require the payment of P&H Fees to physicians

on a per specimen basis, thus increasing the contingent liabilities of Atherotech.

       27.     Prior to devising this plan, Behrman Management knew or should have known that

Atherotech had actually stopped paying P&H fees for a number of years due to the company's

recognition that P&H fees were likely illegal.

D.     The DOJ Investigation

       28.     On or before September 7, 2012, the Department of Justice (the “DOJ”) began an

investigation regarding Atherotech’s business activities.

       29.     Specifically, the DOJ was investigating (a) whether Atherotech’s payments to

physicians were kickbacks to induce physicians to order the VAP Test from Atherotech in

violation of the Federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b), and (b) whether Atherotech

had submitted false claims against Medicare or other federal healthcare programs for medically

unnecessary tests in violation of the False Claims Act (31 U.S.C. §§3729-3730).




                                                 5
             Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 6 of 17



       30.     Violations of the False Claims Act include treble damages, that is three times the

amount of the false or fraudulent claim; and a penalty of not less than $5,500 and not more than

$11,000 for each claim.

       31.     Despite receiving notice of the DOJ investigation, Behrman Management advised

and directed Atherotech to continue its efforts to increase direct sales to physicians and to continue

the practice of paying physicians P&H fees. Behrman Management continued giving this advice

to Atherotech until June 2014.

       32.     From January 2011 through June 2013, Medicare reimbursed Atherotech

approximately $44,539,000 for tests that Atherotech had run.

       33.     Approximately 80 percent of these tests were associated with Atherotech’s payment

of P&H Fees to the ordering physician.

       34.     Thus, as of June 2013, Debtors had approximately $35,691,000 in contingent

liability associated with the repayment of these Medicare reimbursements under the False Claims

Act, which equates to approximately $107,073,000 in contingent liabilities taking into account

treble damages under the False Claims Act.

E.     The Dividend Recapitalization

       35.     Behrman Management devised a scheme to issue a dividend recapitalization (the

“Dividend Recap”) with the primary purpose of issuing a dividend to Fund IV’s Limited Partners.

At the time the Dividend Recap was launched, Behrman Management knew about the DOJ

investigation of Atherotech and Atherotech’s contingent liability under the False Claims Act, and

this plan was implemented with the goal of paying a dividend to the Fund IV limited partners prior

to the DOJ taking action against Atherotech and other specialty lab companies.




                                                  6
             Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 7 of 17



       36.     Behrman Management led all aspects of the Dividend Recap.                Behrman

Management led the efforts to secure the lenders to fund the dividend. Behrman Management

worked directly with all the professional service providers, including law firms, needed to close

the Dividend Recap, and the company's representatives were the key contacts with those service

providers.

       37.     Behrman Management provided the necessary paperwork for Atherotech to sign to

approve the Dividend Recap. Behrman Management requested that Atherotech’s officers and its

one director sign the necessary paperwork for the dividend recapitalization. Atherotech’s officers

acquiesced to these requests.

       38.     Behrman Management led the process of contacting potential lenders to finance the

dividend recap. Behrman Management organized a process in which lenders submitted proposals

to Behrman Management, not to Atherotech, regarding the amounts and terms under which the

lenders would fund the dividend.

       39.     In an effort to secure the largest dividend possible, Behrman Management obtained

a solvency opinion (the “Solvency Opinion”) from Houlihan Lokey, Inc. (“HL”). Behrman

Management controlled the information provided to HL for HL's use in preparing the Solvency

Opinion.

       40.     The Solvency Opinion did not include any information concerning the potential

liabilities associated with payment of P&H fees or Atherotech’s practice of paying P&H fees. Nor

did it include any contingent liabilities in the calculation of Atherotech’s equity value. Behrman

Management either intentionally or recklessly withheld from HL the existence of the contingent

liabilities associated with potential exposure to the federal government based on the payment of

P&H fees.



                                                7
             Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 8 of 17



       41.     Also, Behrman Management provided HL with certain financial data and

projections about Atherotech. Atherotech’s projections, however, did not include any changes to

its business processes that might result from the inability to pay P&H Fees. The withholding of

this information resulted in HL's Solvency Opinion being fundamentally flawed.

       42.     On June 28, 2013, Atherotech executed that certain Credit Agreement (the “Credit

Agreement”) by and between Atherotech as borrower, and Madison Capital Funding, LLC as agent

for the lenders (the “Lenders”).

       43.     Pursuant to the Credit Agreement, the Lenders agreed to make a term loan to

Atherotech in the original principal amount of $40.5 million.

       44.     As security for Atherotech’s obligations under the Credit Agreement, Atherotech

granted the Lenders a security interest and lien on essentially all of Atherotech’s assets.

       45.     Atherotech paid the dividend on June 28, 2013, principally from funds borrowed

under the Credit Agreement.

       46.     None of Holdings’ Shareholders provided the Debtors with any consideration for

the portion of the dividend that they received.

       47.      At the end of June 2014, immediately after the $33,000,000 Dividend Recap,

Atherotech had total assets with a book value of $45,244,096, and total liabilities with a book value

of $51,045,820.

       48.     At the end of June 2013, 45 percent of Atherotech’s assets were intangible (i.e.,

goodwill, customer relationships, licenses, and patents).

       49.     At the time of the Dividend Recap, Atherotech – having assets of only $45,244,096

– could not pay its liabilities, including the unrecorded contingent liabilities of $107,073,000 for

violations of the False Claims Act, as they became due. The Dividend Recap left Atherotech with



                                                  8
              Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 9 of 17



so little cash available that it could not make payroll following the transaction, and Atherotech was

forced to tap into a line of credit in order to pay its employees. Atherotech was insolvent.

        50.    Behrman Management directed and orchestrated the Dividend Recap when they

were aware that Atherotech was under investigation by the DOJ and had unrecorded contingent

liabilities of $107,073,000 for its violations of the False Claims Act. Behrman Management

oversaw the financial operations and financial reporting for Atherotech, and they devised the

scheme to issue the Dividend Recap with knowledge that Atherotech should have recorded the

contingent liabilities resulting from paying P&H fees.

       51.     Behrman Management failed to advise Atherotech on the detrimental financial

effects the Dividend Recap would have on the company, including making the company even more

insolvent. Behrman Management both failed to advise Atherotech on, and failed to implement, a

much smaller dividend that would not have left Atherotech in an untenable financial position. In

orchestrating the Dividend Recap, Behrman Management knew that the transaction would result

in Atherotech having inappropriate levels of debt to equity. Behrman Management failed to

provide Atherotech with any analysis as to what levels of debt to equity would be appropriate for

Atherotech, contrary to Behrman Management’s obligations under the Management Agreement.

       52.     In addition, Behrman Management had a conflict of interest in terms of serving

Fund IV’s limited partners, all while having obligations to advise and make decisions in

Atherotech's best interest. Behrman Management devised and implemented the Dividend Recap

with the goal of providing Fund IV’s limited partners with as high a return on their investment as

possible, all while recklessly or knowingly disregarding the financial health of Atherotech.

Behrman Management failed to advise Atherotech that the Dividend Recap was being orchestrated

for the benefit of Fund IV’s limited partners and at the detriment of Atherotech.



                                                 9
             Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 10 of 17



F.     The OIG Fraud Alert

       53.       The business growth plan developed by Behrman Management proved detrimental

to Atherotech.

       54.       On June 25, 2014, the OIG issued that certain Special Fraud Alert: Laboratory

Payments to Referring Physicians (the “Fraud Alert”).

       55.       The Fraud Alert confirmed HHS’s long-standing position that P&H Fees paid to

physicians were incentives or inducements that were illegal and violated the Anti-Kickback Statute

and the Civil False Claims Act.

G.     Atherotech’s Financial Collapse

       56.       By July 2014, just a little over a year after the Dividend Recap, Atherotech was no

longer able to pay P&H Fees.

       57.       Consequently, Atherotech’s revenues decreased significantly due to the removal of

this incentive for doctors to promote Atherotech tests for their patients.

       58.       Behrman Management was tasked with leading Atherotech at the time the 2014

fraud Alert was issued. Behrman Management failed to have a contingency plan in place to

navigate through the OIG’s decision, even though it not only expected that the OIG would issue

this opinion years in advance, it was the very outcome that Behrman Management hoped would

come to fruition as early as 2011.

       59.       As a consequence of Behrman Management’s failure to employ a contingency plan,

Behrman Management was forced to scramble to put together a series of haphazard, and ultimately

unsuccessful, attempts to keep Atherotech’s direct business with physicians. Behrman

Management devised and implemented a plan to increase efforts to put phlebotomists in doctor's

offices, but this process proved costly. Behrman Management failed to employ this strategy with



                                                 10
               Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 11 of 17



any foresight as to how to make this process beneficial from a cost/revenue basis. As a result, the

increase of in-office phlebotomists failed and led to significant financial outlays.

         60.     In addition, Behrman Management instituted a plan to change Atherotech’s direct

billings. This idea was put together and implemented without the most basic levels of operational

planning, including the failure to create a communications strategy to customers explaining why

the billings needed to be changed. Behrman Management was grossly negligent by launching this

program without devising strategies to deal with known risks, such as the angst that it would cause

customers. As a result, this billing change cost Atherotech additional customers. Behrman

Management devised and implemented this initiative without proper consideration. As one of the

members of Behrman Management admitted, this change in billing initiative was “a disaster”, and

this poorly devised plan further highlights Behrman Management’s failure to devise and

implement a contingency plan in place when the market changed as a result of the 2014 Fraud

Alert.

         61.     Behrman Management’s failure to comply with its obligation to provide sound

business advice and management services continued up to the eve of Atherotech’s bankruptcy

filing in March 2016.

                                  FIRST CLAIM FOR RELIEF
                                      Breach of Contract

         62.     The Trustee adopts and incorporates all the previous paragraphs in this Complaint

as if fully stated herein.

         63.     Atherotech and Behrman Management entered into a contract, the Management

Agreement, whereby Behrman Management agreed to serve as Atherotech’s financial and

operational advisor.     Behrman Management also agreed to effectively manage and oversee

Atherotech’s operations.


                                                 11
               Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 12 of 17



         64.     Behrman Management breached the Management Agreement by willfully failing

to provide reasonable and sound business advice.          Behrman Management failed to advise

Atherotech regarding the appropriate levels of debt and equity that Atherotech should maintain.

Behrman Management breached the Management Agreement by directing Atherotech to pay out

as a dividend in 2013 an amount that left the company insolvent and threatened Atherotech’s

ability to be a long-term going concern. Behrman Management breached the Management

Agreement by placing the interests of Fund IV’s limited partners above the interests of Atherotech.

         65.     Had Behrman Management not consummated the dividend, Atherotech’s debt to

equity levels would have remained stable enough to enable the company to weather changes in the

market, including the cessation of paying P&H fees that resulted following the OIG’s 2014 fraud

alert.

         66.     Behrman Management breached the Management Agreement by taking actions

such as effectuating the dividend recapitalization that benefited the interests of the Fund IV limited

partners to the detriment of Atherotech.         Behrman Management knew that the dividend

recapitalization would financially cripple Atherotech, and Behrman Management recklessly

disregarded Atherotech’s interests when it exercised its authority to consummate the dividend on

behalf of Fund IV.

         67.     Behrman Management also breached its contract by advising Atherotech to engage

in a business strategy that would increase the company’s payments of P&H fees, which were illegal

kickbacks to physicians. Moreover, Behrman Management breached its contractual duties by

failing to advise the company to change its business practices even when the government notified

Atherotech in September 2012 that it was being investigated for possible kickback payments to

physicians. Behrman Management continued advising Atherotech to continue with the business



                                                 12
              Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 13 of 17



model that required the payment of P&H fees until July 2014. Behrman Management further

breached its duty to Atherotech by failing to create and implement a reasonable strategy to respond

to the changing competitive landscape that was created by the 2014 Fraud Alert.

        68.     Behrman Management’s failure to plan and implement sound business strategies

was done with a willful disregard for Atherotech’s interests.

        69.     As a proximate cause of Behrman Management’s multiple breaches of its

contractual obligations, Atherotech was forced to file for Chapter 7 bankruptcy in March 2016.

But for Behrman Management’s failure to comply with its obligations to Atherotech, including the

obligation to implement and oversee sound business strategies, Atherotech would have been able

to remain a going concern. As a result of Behrman Management’s breaches, Atherotech suffered

damages in the form of lost profits and exposed the company to avoidable liabilities, including

unnecessary legal expenses and exposure to the federal government.

                               SECOND CLAIM FOR RELIEF
                             Willful and Grossly Negligent Conduct

        70.     The Trustee adopts and incorporates all the previous paragraphs in this Complaint

as if fully stated herein.

        71.     As Atherotech’s financial and operational advisor, Behrman Management had a

duty to provide reasonable and sound advice to Atherotech regarding its business practices.

        72.     Behrman Management breached its common law duties to Atherotech by willfully

failing to provide reasonable and sound business advice. Behrman Management acted in a grossly

negligent manner.

        73.     Behrman Management breached its duty in failing to advise Atherotech regarding

the appropriate levels of debt and equity that Atherotech should maintain.




                                                13
             Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 14 of 17



       74.     Behrman Management breached its duties to Atherotech by encouraging

Atherotech to pay out the Dividend whereby Atherotech became more insolvent and threatened

Atherotech’s ability to be a long-term going concern.

       75.     Behrman Management also breached its duty to Atherotech by advising Atherotech

to engage in a business strategy that would increase the company’s payments of P&H Fees, which

were illegal kickbacks to physicians. Behrman Management continued this advice from 2010 to

June 2014.

       76.     Moreover, Behrman Management breached its duties to Atherotech by failing to

have Atherotech change its business practices when the DOJ notified Atherotech in September

2012 that it was being investigated for possible kickback payments to physicians.

       77.     Behrman Management further breached its duty to Atherotech by failing to create

and implement a reasonable strategy to respond to the changing competitive landscape that was

created by the 2014 Fraud Alert. Behrman Management failed to have a contingency plan in place

in order to respond to the anticipated 2014 Fraud Alert, and the initiatives advanced by Behrman

Management were hastily put together in disregard of the most basic decision-making processes.

Moreover, Behrman Management was negligent in advising Atherotech to change its billings

practices in 2015, which led to further financial harm to the Debtors.

       78.     As a proximate cause of Behrman Management’s multiple breaches of its duty to

provide sound and reasonable advice to Atherotech, Atherotech was forced to file for Chapter 7

bankruptcy in March 2016.

       79.     As a result of Behrman Management’s breaches, Atherotech suffered damages in

the form of lost profits and exposed the company to avoidable liabilities, including unnecessary

legal expenses and exposure to the federal government.



                                                14
              Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 15 of 17



                                 THIRD CLAIM FOR RELIEF
                                   Breach of Fiduciary Duty

        80.     The Trustee adopts and incorporates all the previous paragraphs in this Complaint

as if fully stated herein.

        81.     As Atherotech’s financial and operational advisors, Behrman Management had a

fiduciary duty to Atherotech to provide the company with financial and business advice that was

in Atherotech’s best interest.

        82.     Behrman Management breached its fiduciary duty to Atherotech.            Behrman

Management breached its duty in failing to advise Atherotech regarding the appropriate levels of

debt and equity that Atherotech should maintain. Behrman Management breached its duty to

Atherotech by encouraging Atherotech to pay out as a dividend in 2013 an amount that left the

company insolvent and threatened Atherotech’s ability to be a long-term going concern.

        83.     Behrman Management also breached its duty to Atherotech by advising Atherotech

to engage in a business strategy that would increase the company’s payments of P&H fees, which

were illegal kickbacks to physicians. Moreover, Behrman Management breached its duties to

Atherotech by failing to advise the company to stop paying P&H fees when the government

notified Atherotech in September 2012 that it was being investigated for possible kickback

payments to physicians.

        84.     As a proximate cause of Behrman Management’s multiple breaches of its fiduciary

duties, Atherotech was forced to file for Chapter 7 bankruptcy in March 2016. As a result of

Behrman Management's breaches, Atherotech suffered damages in the form of lost profits and

exposed the company to avoidable liabilities, including unnecessary legal expenses and exposure

to the federal government.




                                               15
             Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 16 of 17



        WHEREFORE, the Trustee respectfully requests that this Court:

        A.         Enter judgment in favor of the Trustee and against Defendant, in an amount to be

proven at trial;

        B.         Award direct and, if applicable, consequential, incidental, and punitive damages in

an amount to be determined at trial;

        C.         Award costs and attorneys’ fees, as provided by law or under the contract; and

        D.         Grant such other further relief as this Court deems just and equitable.

                                            JURY DEMAND

        Pursuant to Fed. R. Civ. P. 38(b)(1), Plaintiff respectfully demands trial by jury on all

claims and issues so triable.

Dated: June 21, 2019 in New York, New York

                                                 BARTON
                                                    TON LLP



                                                 By: ____________________________
                                                     ______
                                                         ______
                                                         __   _ ______________
                                                                            _______
                                                                            __
                                                      Roger E. Barton
                                                      Eric W. Sleeper
                                                      Randall L. Rasey

                                                 711 Third Avenue, 14th Floor
                                                 New York, New York 10017
                                                 rbarton@bartonesq.com
                                                 esleeper@bartonesq.com
                                                 rrasey@bartonesq.com
                                                 (212) 687-6262

                                                 -and-

                                                 Christina M. Bolin
                                                 Bill D. Bensinger (pro hac vice to be submitted)
                                                 Richard E. Smith (pro hac vice to be submitted)
                                                 Jonathan W. Macklem (pro hac vice to be submitted)
                                                 CHRISTIAN & SMALL, LP
                                                 1800 Financial Center
                                                 505 North 20th Street


                                                    16
Case 1:19-cv-05842 Document 1 Filed 06/21/19 Page 17 of 17



                          Birmingham, Alabama 35203
                          cmb@csattorneys.com
                          bdb@csattorneys.com
                          res@csattorneys.com
                          jwm@csattorneys.com
                          (205) 250-6626

                          Attorneys for Plaintiff Thomas E. Reynolds,
                          as Trustee




                            17
